COLLIER, C. J.
The judgment nisi should indicate, not only that the principal recognizor stipulated for his appearance, to answer a charge to be exhibited, or an indictment .pending, but it should so far identify the recognizance, as to show the charge for which it stated he was to appear and answer. [Howie and Morrison, 1 Ala. Rep. 118.] If the undertaking jyas to appear and answer all charges exhibited, or to be exlffeited, we will not say that the recognizance would not be good, but where the charge is particularized, the judgment nisi should substantially describe the offence, or refer to it, that the recognizance may be identified, and the defendants in the judgment be informed what they are called on to answer. Unless the judgment nisi is thus special, it would not support the final judgment, and if the latter conformed to the recognizance, it might vary from the former. See Hall v. The State, at last term, and cases there cited.
For the irregularities brought to our view by the plaintiff in error, the judgment of the Circuit Court is reversed, and the cause remanded.